Citation Nr: 0414033	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  92-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headache disorder 
(claimed as a result of a neck injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had a period of active service from February 1968 
to July 1969.  Service personnel records also indicate that 
the veteran served a total of three years, 11 months, and 11 
days of other service as well as a period of active duty for 
training (ACDUTRA) with the Army National Guard from May to 
November 1964.    

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

An April 1997 letter from the RO indicated that the veteran's 
claims folder was missing and later rebuilt.  A December 1998 
document indicates that two different claims folders were 
consolidated.    

In May 1997, the RO denied service connection for headaches 
due to a neck injury.  The veteran was notified of the RO's 
May 1997 rating decision and of his procedural and appellate 
rights by a letter in June 1997.  In March 1998, the veteran 
submitted a statement inquiring about the status of his 
claim, with a private treatment record dated in December 1995 
and a private physician's statement dated in January 1998.  
This appeal arises from the continued denial of the veteran's 
claim for entitlement to service connection for headache 
disorder (claimed as a result of a neck injury) in the RO's 
November 1998 rating decision.    

The issue on appeal in this case remains characterized as 
entitlement to service connection for a headache disorder.  
VA regulation provides that if an RO denies a claim, and new 
and material evidence is received prior to expiration of the 
appeal period, the evidence will be considered as having been 
filed in connection with the claim which was pending at the 
beginning of the appeal period.  See 38 C.F.R. 3.156(b) 
(2001).  The CAVC has held this to mean that if new and 
material evidence is received prior to expiration of the 
appeal period, the RO's denial is rendered non-final.  See 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  In this 
case, the veteran submitted new and material evidence in the 
form of private treatment records for his claimed disability 
in March 1998, prior to expiration of the appeal period for 
the RO's May 1997 rating decision.  Therefore, the RO's May 
1997 rating decision is considered non-final.  

The veteran failed to report to a scheduled Travel Board 
hearing with a Judge at the RO in August 2002.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In addition, due to the invalidation of 38 C.F.R. 
§ 19.9(a)(2) by the United States Court of Appeals for the 
Federal Circuit, this case must now also be returned to the 
RO for additional development.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The record shows that numerous unsuccessful attempts were 
made by the RO to obtain the veteran's service medical 
records, and that the RO decided in March 1997 that further 
efforts to obtain these records would be futile.  Under the 
VCAA, VA will make as many requests as are necessary to 
obtain relevant records from a Federal Department or agency, 
and will end its efforts only if VA concludes that the 
records do not exist or that further efforts would be futile.  
See 38 C.F.R. § 3.159 (c)(2) (2003).

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examinations 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158, 3.655 (2003). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The file contains a February 1997 
response from NPRC to the RO, which 
stated that the veteran's service medical 
records were sent to the VARO in New York 
on July 21, 1970.  The RO should send a 
request to that VARO to conduct a search 
for the veteran's service medical records 
under both claims file numbers of the two 
files consolidated in 1998.  

The RO should also contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency (including AR-
PERSCOM), and request the veteran's 
complete service medical records for his 
period of active service from February 
1968 to July 1969 in the Army.  If no 
service medical records can be found at 
any of these sources, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

If no service medical records can be 
found, the RO should indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
claimed headache disability during the 
period of December 1995 to the present.  
Obtain records from each health care 
provider the veteran identifies.

4.  The RO should then schedule the 
veteran for a VA examination to show the 
nature of his current claimed headache 
disability and whether it is related a 
neck injury that is presumed to have 
incurred during active military service 
in 1998.  See 38 U.S.C.A. § 1154(b) (West 
2002).  The claims folder should be made 
available to the examiner for review.  
The examiner should provide a diagnosis 
or diagnoses of the veteran's claimed 
headache disability as well as provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that each diagnosed 
condition is related a neck injury which 
is presumed to have been incurred during 
his active military service.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




